           Case 2:17-cv-00137-JAM-DB Document 44-1 Filed 10/18/19 Page 1 of 2


     JOHN L. BURRIS, ESQ., SBN 69888
1
     LATEEF H. GRAY, ESQ., SBN 250055
2    K. CHIKE ODIWE, ESQ., SBN 315109
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    john.burris@johnburrislaw.com
     lateef.gray@johnburrislaw.com
7
     chike.odiwe@johnburrislaw.com
8
     Attorneys for Plaintiff
9    JASON ANDERSON
10

11                                   UNITED STATES DISTRICT COURT

12                                 EASTERN DISTRICT OF CALIFORNIA

13

14   JASON ANDERSON,                                      CASE NO.: 2:17-cv-00137-JAM-DB
15
                                  Plaintiff,              PROPOSED ORDER
16
            vs.
17

18
     CITY OF VALLEJO, a municipal corporation;
19   ROBERT HERNDON, individually and in his
     capacity as a Police Corporal for the Vallejo
20   Police Department; JAMES MELVILLE,
21
     individually and in his capacity as an Officer for
     the Vallejo Police Department; JOSEPH
22   COELHO, individually and in his capacity as an
     Officer for the Vallejo Police Department; and
23
     DOES 1-50, inclusive, individually, jointly and
24   severally,

25                                Defendants.
26

27

28



     Proposed Order                                                2:17-cv-00137-JAM-DB
     1-
           Case 2:17-cv-00137-JAM-DB Document 44-1 Filed 10/18/19 Page 2 of 2



1                                                       ORDER
2           The Court hereby vacates all currently set dates, with the expectation that the parties will file
3    a Joint Stipulation for Dismissal within 60 days. The Court sets a Status Conference/OSC for
4    ___________________ at _______ am/pm at which the parties, by and through their attorneys of
5    record shall show cause why this case is not dismissed. If this case is dismissed prior to this hearing,
6    the hearing will be automatically vacated and no appearance shall be required.
7

8    IT IS SO ORDERED.
9

10   Dated: _______________________                    ________________________ ______________
                                                       HONORABLE JOHN A. MENDEZ
11                                                     United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Proposed Order                                                     2:17-cv-00137-JAM-DB
     2-
